DETAILED ACTION
	This Office action is in response to the communication filed on 06/29/2020. Claims 1-20 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 13, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2019/0278339 A1 by Cooper et al. (“Cooper.”)

Regarding claim 1, Cooper teaches a system comprising: 
a display housing (Fig. 1, lid 106) that comprises a display (Fig. 1; [0015], Computer 100 had housing 102 that included lid 106 holding primary display screen 114); 
a keyboard housing (Fig. 1, base 104) that comprises a keyboard (Fig. 1; [0015], Computer 100 had housing 102 that included a base 104 with keyboard 108); a processor (Fig. 5, system controller 522; [0030], FIG. 5 is a block diagram illustrating an example implementation of the portable computer 100 of FIGS. 1 and 2 )and memory accessible to the processor (Fig. 5, database 524 coupled to system controller 522); a sensor operatively coupled to the processor (Fig. 5, sensors 502 coupled to system controller 522); 
a hinge assembly (Fig. 1, hinge 112) that rotatably couples the display housing and the keyboard housing ([0015], the base 104 and the lid 106 are connected via a hinge 112 to enable the lid 106 to rotate relative the base); and 
adjustment circuitry (Fig. 5, lid controller 520) that determines a recommended position for adjustment of the display housing with respect to the keyboard housing using sensor data generated by the sensor ([0015] and [0020], the hinge 112 automatically opened the lid 106 from the closed position to the open position when a user was verified by image data sensed by camera 124 by lid controller 520 as in [0043]). 

Regarding claim 2, Cooper discloses the system of claim 1, wherein the sensor comprises a camera that generates image data (Fig. 1, cameras 122,124).

Regarding claim 3, Cooper discloses the system of claim 2, wherein the image data comprise light source data for at least one light source ([0018], camera included lenses to enable capture light from the environment).

Regarding claim 6, Cooper discloses the system of claim 1, wherein the sensor data comprise sensor data for at least two different positions of the display housing with respect to the keyboard housing ([0015], the hinge 112 automatically opened the lid 106 from the closed position to the open position and from the open position to the closed position).

Regarding claim 7, Cooper discloses the system of claim 1, wherein the sensor data comprise time series data for at least one member of a group consisting of a position of the display housing, a position of the keyboard housing, and a relative position between the display housing and the keyboard housing  ([0015] and [0043], The lid controller 520 controls and/or monitors the positional relationship of the lid 106 and the base 104 of the portable computer 100 about the hinge 112 (whether in closed or open position)). 

Regarding claim 8, Cooper discloses the system of claim 1, wherein the adjustment circuitry calls for rendering a position indicator to the display that indicates a position of the display housing with respect to the keyboarding housing ([0023]-[0024], a secondary display 116 that is visible when the lid 106 is closed and presents content to the user such as a power and battery icon when lid is closed)

Regarding claim 9, Cooper discloses the system of claim 1, wherein, responsive to a dynamic Chuange in the position of the display housing with respect to the keyboard housing, the adjustment circuitry calls for dynamic rendering of at least one position indicator to the display that indicates at least one position of the display housing with respect to the keyboarding housing ([0025], a user selecting a particular icon rendered on the secondary display 116 may perform one function when the portable computer 100 is closed and a different function when the portable computer 100 is opened and in a full power state when the icons are first presented when lid is closed).

Regarding claim 10, Cooper discloses the system of claim 1, wherein the adjustment circuitry calls for rendering the recommended position for adjustment of the display housing to the display ([0029], selecting information that alerted the user about notifications to be addressed triggered the portable computer 100 to wake up so that the user-specific recommended information is automatically rendered via the primary display 114 once the portable computer 100 is opened). 

Regarding claim 11, Cooper discloses the system of claim 10, wherein the adjustment circuitry calls for terminating the rendering of the recommended position responsive to determination of a position of the display housing being within a range of the recommended position ([0029], selecting information that alerted the user about notifications to be addressed triggered the portable computer 100 to wake up so that the user-specific recommended information (and the notifications disappeared) is automatically rendered via the primary display 114 once the portable computer 100 is opened).

Regarding claim 13, Cooper discloses the system of claim 1, wherein the sensor data comprise keyboard vibration data and wherein the recommended position for adjustment of the display housing is a recommended anti-vibration stabilization position ([0095] and [0031], the lid 106 may begin when the user did not intend to open the portable computer 100 (not selection as sensed, but vibration), the lid 106 may automatically reverse its direction and return the closed position).
Regarding claim 17, the above rejection of the system in claim 1 stands for the corresponding method claimed.
Regarding claim 18, Cooper renders anticipated the claim limitations in consideration of the grounds of rejection of claim 10 above.

Regarding claim 20, Cooper discloses the or more computer-readable storage media 
(note that paragraph 102 of the current specification identifies The computer-readable storage media was specially defined in the specification to be only non-transitory) comprising processor-executable instructions executable to instruct a computing device ([0058], The machine readable instructions may be one or more executable programs or portion(s) of an executable program for execution by a computer processor. The program may be embodied in software stored on a non-transitory computer readable storage medium) to: 
acquire sensor data using a sensor (Fig. 5, sensors outputting to a system controller 522; [0030], FIG. 5 is a block diagram illustrating an example implementation of the portable computer 100 of FIGS. 1 and 2) of a clamshell computing device that comprises a display housing (Fig. 1; [0015], Computer 100 had housing 102 that included a base 104 and lid 106 in a clamshell structure connected via a hinge);  a keyboard housing (Fig. 1, base 104 included keyboard 108) and a hinge assembly that rotatably couples the display housing and the keyboard housing  (Fig. 1, hinge 112); and determine a recommended position for adjustment of the display housing with respect to the keyboard housing using sensor data generated by the sensor ([0015] and [0020], the hinge 112 automatically opened the lid 106 from the closed position to the open position when a user was verified by image data sensed by camera 124 by lid controller 520 as in [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0278339 A1 by Cooper in view of U.S. Patent Publication 2021/0406567 A1 by Shibata et al. (“Shibata.”)
Regarding claim 4, Cooper does not disclose the system of claim 2, wherein the image data comprise user position data for at least one user. While Cooper teaches cameras captured an image of the user’s face for comparison with reference images to perform facial recognition in paragraphs [0018] and [0033], Cooper did not disclose user position was used. 
In the analogous art of user facial recognition, Shibata teaches face authentication was performed with eye iris authentication based on user positioning as imaged by a camera (Shibata Fig. 4; [0113] and [0050]). It would been obvious before the effective filing date that the camera of Cooper could have captured user position when a user was being authenticated as taught by Shibata. One of ordinary skill in the art would have been motivated to more secure, multi-modal authentication in which the face authentication and the iris authentication are combined (Shibata Fig. 4; [0003] and [0113]. 

Regarding claim 5, Cooper does not disclose the system of claim 4, wherein the user position data comprise user eye position data. While Cooper teaches cameras captured an image of the user’s face including eyes for comparison with reference images to perform facial recognition in paragraphs [0018] and [0033], Cooper did not disclose user’s eye position data were used. 
In the analogous art of user facial recognition, Shibata teaches face authentication was performed with eye iris authentication based on user positioning as imaged by a camera (Shibata Fig. 4; [0113] and [0050]). It would been obvious before the effective filing date that the camera of Cooper could have captured user position when a user was being authenticated as taught by Shibata. One of ordinary skill in the art would have been motivated to more secure, multi-modal authentication in which the face authentication and the iris authentication are combined (Shibata Fig. 4; [0003] and [0113]. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0278339 A1 by Cooper view of U.S. Patent Publication 2019/0205635 A1 by Brown et al. (“Brown.”)
Regarding claim 12, Cooper does not disclose the system of claim 1, wherein the recommended position for adjustment of the display housing comprises a recommended anti-glare position. While Cooper discloses using user prompts to request the user to hold still while the world facing camera captures an image for facial recognition purposes, it does not teach for an anti-glare position purpose. 
However, in the analogous art of portable computing devices with cameras, Brown teaches capturing image data and determining if the target to be authenticated was obscured during an image capture process. If the target contained glare, an application remedies the glare condition by displaying notifications to cause a response from the user. The displayed notification instructed the user to reposition the camera of the device, so that it was repositioned in a way that reduced the effect of an incoming light source that causes the glare, reflections, or other properties (Brown [0002] and [0045]). It would have been obvious before the effective filing date of the invention to have shown a similar notification if the user to have been authenticated of Cooper was obscured by glare to the world facing camera. One of ordinary skill in the art would have motivated to display a notification to have repositioned the camera in a way that reduced the effect of an incoming light source that causes the glare, reflections, or other properties (Brown [0002] and [0045]).

Claims 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0278339 A1 by Cooper view of U.S. Patent Publication 2021/0405710 A1 by Chuang et al. (“Chuang”)
Regarding claim 14, Cooper discloses the system of claim 1, comprising an mover operatively coupled to the adjustment circuitry and the hinge assembly, wherein the mover operates to move the display housing based on the recommended position for adjustment of the display housing (Fig. 5; [0043], the hinge 112 is associated with a motor to automatically open and/or close the lid 106). 
However, Cooper did not disclose the mover was an electromagnetic mover. In the analogous art of portable electronic devices such as laptop computers, Chuang teaches a mechanism to control the movement of a hinge was electronic or electromagnetic devices, since such devices were able to have been controlled by wired or wireless signals (Chuang Fig. 6; [0001] and [0029]).  It would have been obvious that the motor of Cooper could have been electromagnetic as taught by Chuang. One having ordinary skill in the art would have been motivated to have controlled the hinge movement with a wireless signal (Chuang Fig. 6; [0001] and [0029]). 

Regarding claim 16, Cooper discoses the system of claim 14, wherein the sensor data comprise keyboard vibration data and wherein the recommended position for adjustment of the display housing is a recommended anti-vibration stabilization position ([0095] and [0031], the lid 106 may begin when the user did not intend to open the portable computer 100 (not selection as sensed, but vibration), the lid 106 may automatically reverse its direction and return the closed position).

Regarding claim 19, Cooper discloses the method of claim 17, comprising instructing an motor to adjust the position of the display housing using the recommended position (Fig. 5; [0043], the hinge 112 is associated with a motor to automatically open and/or close the lid 106).
However, Cooper does not disclose the motor was an electric motor. However, Cooper did not teach the mover was an electromagnetic mover. In the analogous art of portable electronic devices such as laptop computers, Chuang teaches a mechanism to control the movement of a hinge was electronic or electromagnetic devices, since such devices were able to have been controlled by wired or wireless signals (Chuang Fig. 6; [0001] and [0029]). It would have been obvious that the motor of Cooper could have been electromagnetic as taught by Chuang. One having ordinary skill in the art would have been motivated to have controlled the hinge movement with a wired signal (Chuang Fig. 6; [0001] and [0029]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0278339 A1 by Cooper view of U.S. Patent Publication 2021/0405710 A1 by Chuang, and further in view of U.S. Patent Publication 2019/0205635 A1 by Brown. 

Regarding claim 15, Cooper of the combination of references further teaches the system of claim 14, wherein sensor data comprise image data ([0019], cameras 122,124 captured image data).  
However, Cooper in view of Brown does not disclose wherein the recommended position for adjustment of the display housing is a recommended anti-glare position.
However, in the analogous art of portable computing devices with cameras, Brown teaches capturing image data and determining if the target to be authenticated was obscured during an image capture process. If the target contained glare, an application remedies the glare condition by displaying notifications to cause a response from the user. The displayed notification instructed the user to reposition the camera of the device, so that it was repositioned in a way that reduced the effect of an incoming light source that causes the glare, reflections, or other properties (Brown [0002] and [0045]). It would have been obvious before the effective filing date of the invention to have shown a similar notification if the user to have been authenticated of Cooper was obscured by glare to the world facing camera. One of ordinary skill in the art would have motivated to display a notification to have repositioned the camera in a way that reduced the effect of an incoming light source that causes the glare, reflections, or other properties (Brown [0002] and [0045]).


Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication 20170358252 by Bhageria et al. teaches the bend recommendation program 124 instructs the user as to the location of the recommendation bend of display 130 such as to prevent and/or minimize incoming light reflecting off of the display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621    

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621